Citation Nr: 0629136	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  95-23 163	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from June 1983 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran's case was remanded to the RO for additional 
development in March 1999.  In June 1999 the veteran 
requested that he be afforded a hearing by a decision review 
officer (DRO) at the RO.  The veteran was informed in 
September 1999 that he was scheduled for a hearing at the RO 
in October 1999.  In July 2000, the veteran withdrew the 
request for a hearing.  

The Board denied the veteran's claim in May 2005.  In June 
2006, the veteran's attorney and the VA's General Counsel 
filed a joint motion with the Court of Appeals for Veterans 
Claims (CAVC) to vacate the Board's decision in June 2006.  
CAVC remanded the veteran's case to the Board.  The basis for 
the motion was VA's failure to afford the veteran an 
examination relevant to his claimed disability.  
Consequently, the Board will remand the veteran's case to the 
RO so that the veteran can be scheduled for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish a rating and an effective 
date for the claim on appeal, as 
outlined by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be afforded 
the appropriate VA examination to 
determine if his claimed disorder 
exists and can be attributed to his 
period of military service.  The 
claims file and a copy of this 
remand must be made available and 
reviewed by the examiner prior to 
the examination.  All necessary 
tests should be conducted.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any diagnosed 
headache disorder is traceable to 
the veteran's period of military 
service.  Consideration should be 
given to the entire record, 
including reports of headache and 
head injury during service and 
outpatient treatment since service.  
The examiner should provide a 
complete rationale for all 
conclusions reached.

3.  The veteran must be advised that 
failure to appear for any 
examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2006).  

4.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the examination report 
and medical opinion to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, the RO should take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

